Citation Nr: 1455931	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-17 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active duty service from October 1960 to December 1961.  He died in February 2011.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The record before the Board consists of paper claims files and electronic records within Virtual VA.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in February 2011 from pulmonary embolism.

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) rated 100 percent effective September 15, 2003.

3.  The Veteran died more than 5 years following his discharge from service and did not have a service-connected disability rated as totally disabling for at least 10 years prior to his death.


CONCLUSION OF LAW

The claim for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is without legal merit.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 322, 20.1106 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

With respect to the claim for DIC under 38 U.S.C. § 1318, the pertinent facts are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Pursuant to 38 U.S.C.A. § 1318(a), DIC is payable to the surviving spouse of a deceased veteran in the same manner as if the death were service-connected. 

A "deceased veteran" for the purposes of this provision is a veteran who died not as a result of his own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, if the service-connected disability was rated as totally disabling for 10 or more years immediately preceding death, or if continuously rated as totally disabling for at least 5 years from the veteran's separation from active service.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22. 

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those cases during the veteran's lifetime.  38 C.F.R. § 20.1106. 

Based on a thorough review of the evidence, the Board finds that the appellant is not entitled to DIC under 38 U.S.C. § 1318. 

The Veteran was awarded service connection and rated 100 percent disabled due to service-connected PTSD in a February 2004 rating decision, effective September 15, 2003.  He died in February 2011; the Veteran died more than 5 years following his discharge from service and did not have a service-connected disability rated as totally disabling for at least 10 years prior to his death.  

The Board notes the appellant's argument at the hearing that the Veteran did not come just down with PTSD in August of 2003.  She explained that he did not simply have the flu but rather had PTSD that had been with him since he was in the service in 1961.  Nonetheless, the Board notes that he was rated 100 percent disabled due to PTSD since the date of his initial claim for service connection in September 2003.  Moreover, the Board notes that the appellant has not articulated a claim of clear and unmistakable error in the February 2004 rating decision that assigned service connection and a 100 percent rating for PTSD.  See 38 C.F.R. § 3.105 (2014); see also Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008) (an appellant cannot establish entitlement to section 1318 benefits by showing "hypothetical entitlement").

As the pertinent facts are not in dispute and the law is dispositive, this claim must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to Dependency and Indemnity Compensation under the provisions of 38 U.S.C. § 1318 is denied.



REMAND

Additional action is needed in order to comply with VA's duty to assist as to the claim for service connection for the cause of the Veteran's death.  Specifically, although the RO obtained a VA medical opinion in March 2012, the Board finds the opinion inadequate as to the critical issue in this case.  The examining physician opined that the "claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The rationale was in pertinent part:  

There is no evidence to suggest that the veteran's PTSD caused or substantially contributed to his death.  The veteran's PTSD had been stable for many years and there is not sufficient evidence to suggest a link between PTSD symptoms and physical inactivity.  Numerous reports in the treatment record note the veteran's slowed movement and use of wheelchair and/or walker due to shortness of breath related to COPD.  The veteran's physical issues were noted to be increasing in severity.

An addendum was added to the opinion in October 2012, providing as follows:

Based on the totality of the record the following opinion is offered; Prior review noted veteran's PTSD had been stable.  To provide further clarification, "stable" refers to the trending of the veteran's overall "global assessment of functioning, GAF" which provides an estimate of the functional abilities/limitations of the individual with regard to the specific diagnosis, in this case PTSD.  The veteran's initial C & P examination completed in Feb. 2004 provided a GAF of 35, March 2009 C & P examination provided a GAF of 43, and in Dec. 2009 a GAF of 45 was provided by a social worker.  The trending over time was slight improvement, not a decline.  The neurology consult report by Lawrence Clapp on March 9, 2010 which noted depressive symptoms also noted gait impairment due to increased Parkinson's symptoms, dyspnea and back pain.  Additionally the report noted an episode of back and neck pain resulting in bed confinement for one week.  ADL's were noted to be limited due to limited motion.  Hospital notes reflect hospitalization for exacerbation of COPD just prior to veteran's death.  In reviewing all available information it is the opinion of this examiner that the veteran's PTSD symptoms are less likely as not a substantial contributor to the veteran's death.

Subsequent information provided by the appellant includes her testimony and statements from several family members of the Veteran.  It is generally stated that the Veteran was very symptomatic with PTSD, very fearful and self-isolating.  He was described as immobile in part due to his depression and fear caused by PTSD.  His sister, a retired registered nurse, stated in September 2013 that the Veteran exhibited severe depression in the year before his death.  He did not want to do anything, he stayed in bed and did not even want to cards.  This was in sharp contrast to his earlier years in which he enjoyed jokes and visiting.  She opined that as a retired nurse she knew that immobility caused deep vein thrombosis which in turn can travel to the lungs.  She stated that she had no doubt that debilitating depression is a significant cause for immobility, which in turn 'could have been a contributing factor' in the Veteran's death.  

The Board finds the candid testimony of the appellant and the written statements to be credible as to the Veteran's behaviors and demeanor around the time of his death.  Also, it notes the sister's opinion that the immobility could have contributed to his death.  This is evidence to suggest that the veteran's PTSD caused or substantially contributed to his death, which the examiner noted was not found in the March 2012 report.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under the circumstances, the Board finds that an additional opinion should be obtained taking into consideration the credible testimony of appellant and the lay statements she submitted from family members, in addition to all of the other pertinent evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Return the paper claims file and any pertinent evidence in Virtual VA to the physician who authored the March 2012 and October 2012 medical opinions, or a suitable substitute.  The physician should consider the appellant's credible statements of the Veteran's family as to the circumstances surrounding the period directly before his death, as well as his sister's opinion as to possible etiology.  The physician is directed to review the Veteran's pertinent history and provide an opinion on the following:

Assuming that the immobility of the Veteran in the period preceding his death, credibly described by the appellant and other witnesses, was it at least as in part due to his PTSD, is it at least as likely as not (50 percent or greater probability) the Veteran's service-connected PTSD caused or materially contributed to or permanently worsened the certified cause of the Veteran's death, pulmonary embolism?  

The physician must provide the rationale for all opinions expressed.  

2.  Then, readjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought is not granted, furnish the appellant and her representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


